DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/2020, 6/04/2020, 6/15/2021 and 02/17/2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 18, it is unclear as to what constituents of the composition of claim 1 are being neutralized and dissolved.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/073069 A1 (= US 2018/0305566 A1) to Sasaki et al.
Regarding claim 1, Sasaki et al. discloses the same composition but is silent as to a content of Na+, K+ and Li+ ions (see the abstract and the examples). However, the ink composition has an inherent content of Na+, K+ and Li+ ions of less than 6800 ppm. For instance, the ink composition of example 34 in Table 17 apparently has no other sources of alkali ions than those coming from the 39 wt% of the emulsion liquid 7 which has no K+ ions or Li+ ions but has an estimated 0.744 wt% of NaOH. The total amount of Na+ ions in the ink composition is estimated to be about 1668 ppm. Claim 1 is therefore anticipated. The features stated in the dependent claims can be found in the same example. The following is also noted. As the dye R60, which is disperse red 60, is dispersed by the styrene-acrylic copolymer, it therefore forms a core encapsulated by a shell of the polymer. The dispersion reads on claim 4. The features of claims 11 and 13-14 can be found on pages 2-3. Claims 1-22 are therefore unpatentable.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762